Luke, J.
R. E. Craig was indicted for accepting a bribe of $8 from Jack Smith, “to influence him to refrain from arresting the said Smith” for violating the prohibition law. The motion for a new trial contains only the general grounds. Smith testified positively that Craig took a gallon of whisky from him, and subsequently released him upon the payment by him to Craig of $8. When both Craig and Smith were brought before the chief of police and Smith was asked to describe the money he paid Craig, Smith described it as being a five-dollar bill and three one-dollar bills, one of the latter being stained, apparently with tobacco juice. Then, when the chief of police ordered Craig to be searched, Craig took from his pocket and laid on the table some money, including a stained dollar bill. Immediately upon seeing this bill Smith said, “This is the money I gave him,” The defendant accounted for the *644possession of the bill by proving where he got such a bill, and stated that the negro, Smith, must have seen it when he, Craig, pulled some money out of his pocket in getting a match Smith had asked him for. The defendant denied positively that he got any whisky from Smith; stated that he saw Smith make a signal to a big yellow negro, who immediately ran, dropping, as he escaped, the liquor which Smith said was taken from him; that as he took Smith in his car and drove towards the station-house, Smith promised to give the numbers of several houses where whisky was kept, if the officer would meet him in the afternoon; that when he met Smith at the appointed time (the occasion when Smith claimed he gave the officer $8), Smith said he was being watched, but that he would get the information promised in a few days; that Smith never kept his promise; that he never gave the negro a penny; and that Smith was enabled to “frame up” on him because his partner was oil duty at the time. There was evidence that Smith had testified in the recorder’s court that he got the money out of which he paid Craig the $8 from the Atlanta Paper Company, when as a matter of fact he had done no such thing. The negro testified at the trial that he got the money in question from the Community Club. Testiinony was also introduced from which it appeared that Smith had previously made erroneous statements as to when he was employed by the Atlanta Paper Company.
It being the exclusive province of the jury to decide whether or not a witness has been impeached, this court can not say that the jury reached an erroneous conclusion in this case in finding that the State’s witness had not been impeached. Powell v. State, 101 Ga. 9 (5) (29 S. E. 309, 65 Am. St. R. 277).
There is evidence to support the verdict; and since the motion for a new trial contains only the usual general grounds, the judgment can not be reversed.

Judgment affirmed.


Broyles, G. J., and Bloodworih, J., concur.